Reversed and Remanded and Opinion filed February 13, 2003








Reversed and Remanded and Opinion filed February 13,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01290-CV
____________
 
SAVAS SARAGOSA, JR. AND REBECCA A. SARAGOSA,
INDIVIDUALLY AND AS NEXT FRIEND OF COLE SARAGOSA, Appellants
 
V.
 
MICKEY HOUSE, JERRY PURDON, AND THE CITY OF TEXAS
CITY, TEXAS, Appellees
 

 
On
Appeal from the 212th District Court
Galveston
County, Texas
Trial
Court Cause No. 00CV1261
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed November 7, 2002.
On February 10, 2003,  the parties filed a joint motion to
reverse the judgment and remand the cause to the trial court for further
proceedings in accordance with the parties= settlement agreement.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court for further proceedings in accordance with the parties= settlement agreement.




 
PER CURIAM
 
Judgment rendered and Opinion
filed February 13, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.